Case 1:18-cv-11970-JBS-KMW Document 38-1 Filed 12/14/18 Page 1 of 3 PageID: 358




                                                 One Indiana Square, Suite 3500 / Indianapolis, IN 46204-4609
                                                                        Tel: 317.713.3500 / Fax: 317.713.3699
                                                                                            www.taftlaw.com

 WILLIAM C. WAGNER
 Direct: (317) 713-3614
 wwagner@taftlaw.com


                                              December 14, 2018

 Via Email

 The Honorable Karen M. Williams
 U.S. District Court, District of New Jersey
 Mitchell H. Cohen Building & U.S. Courthouse
 4th & Cooper Streets Room 1050
 Camden, NJ 08101
 njdnef_Williams@njd.uscourts.gov

          Re:      The HomeSource Corp. v. Retailer Web Services, LLC
                   Case No. 1:18-cv-11970

 Dear Judge Williams:

         We need your help. RWS requests clarification on who will control the development of
 the experts’ search protocol – HomeSource or the experts. On December 6, HomeSource’s
 expert (Kevin Tuten) and RWS’s expert (Dr. Jennifer Bayuk) conferred on the parameters for a
 forensically-sound search protocol. A rough transcript is attached and the recording can be
 provided if the Court wishes. The experts agreed that the protocol should include the following:

         (1) Review the chain of custody. The experts agreed it was important to verify that
 HomeSource’s webserver logs and the mirror image of those logs are authentic, especially since
 HomeSource’s expert has not seen the original logs and the experts “will not have ongoing
 access to the database” after the search is done. (Tr. at 4-5, 10.) HomeSource–on its own–
 extracted five data fields from those logs in order to create the mirror image to be searched.
 Because neither expert has seen the logs, or more importantly the data fields within those logs,
 neither expert can opine on whether this extracted data set is reasonable for their search. As Mr.
 Tuten stated, he doesn’t know whether there are 5,000 data fields or 5, but he understands there
 are many. (Tr. at 10.) HomeSource disputes the experts’ need for understanding the chain of
 custody to ensure that the logs are authentic and not subject to manipulation.

          (2) Review the log content to provide context for any matching IPs. The experts
 agreed they need to understand what data fields are on the logs that are associated with the IPs.
 (Tr. at 10-11)(Tuten: “Gotta have, we’ve got to have the actual record type, a record designation
Case 1:18-cv-11970-JBS-KMW Document 38-1 Filed 12/14/18 Page 2 of 3 PageID: 359
 The Honorable Karen M. Williams
 December 14, 2018
 Page 2


 with the field, per record. How many fields are in a record?”) This information is critical for the
 experts to be able to later opine on whether a visit to a website was benign or malicious. This is
 especially important since HomeSource demands that the mirror image be destroyed
 immediately after the search and has stated that it cannot know in advance of the search whether
 any given entry reflects benign or malicious conduct. HomeSource’s expert has even asked
 HomeSource for a copy of a record type to know what data fields are available on the logs for
 this purpose, but had not received that information at the time of the conference. The experts
 agreed this should include a timeframe for the records (e.g., a starting and ending date) and the
 total number of records to be searched, which HomeSource said is over 6 million. (Tr. at 10.)
 HomeSource disputes the experts’ need to review the data fields of its logs, even if those
 logs are marked AEO.

        (3) Verify HomeSource’s proposed search tool to identify the IPs in the logs. Rather
 than having the experts devise their own search algorithm to locate matching IPs, HomeSource
 has developed a search query. The experts agreed that HomeSource’s query had to be reviewed
 to make sure it was pulling data from the mirror image and not an external source because the
 code that actually connects to the data source is not visible to the experts, but is hidden behind a
 hypertext link (http://(redacted). (Tr. at 3, 10-11.) HomeSource has refused to answer
 substantive questions about its proffered search query and disputed the experts’ concerns.

         (4) Ensuring an adequate output for the search. The experts agreed the record
 produced as a result of the search must include at least unique identifiers for the data fields that
 the experts determine are germane to their search. (Tr. at 10.) Until the experts know what data
 fields are available, they cannot opine on whether the 5 fields HomeSource has identified are
 sufficient, nor ensure themselves that HomeSource has not manipulated the log data after the
 search. HomeSource disputes the concerns on the adequacy of the output from the search.

         RWS has proposed a follow-up experts’ conference. HomeSource has declined. RWS
 expects that once the protocol is agreed to, both parties will simultaneously produce their
 respective evidence for the search as previously directed by the Court. RWS requests a
 telephonic conference to resolve these issues with both parties’ experts invited to participate. Dr.
 Bayuk is available Friday, Dec. 14 (except between 10 and 11 am), and is generally available
 Tuesday, Dec. 18, through Thursday, Dec. 20 with advance notice.

                                                Sincerely,




                                                William C. Wagner
Case 1:18-cv-11970-JBS-KMW Document 38-1 Filed 12/14/18 Page 3 of 3 PageID: 360
 The Honorable Karen M. Williams
 December 14, 2018
 Page 3


 cc:      Adam Wolec
          Matthew A. Lipman
          Monica T. Holland
          Jennifer Bayuk
 24027002.1
